

Exhibit 10.03
EXECUTION VERSION


CREDIT AGREEMENT
This CREDIT AGREEMENT, dated as of April 29, 2020 (as amended, modified or
supplemented from time to time, this “Agreement”), is entered into by and
between AMYRIS, INC., a Delaware corporation (the “Company”), and Foris
Ventures, LLC, a Delaware limited liability company (the “Lender”).


RECITALS
    A.  Subject to the terms and conditions hereof, the Lender has agreed to
purchase from the Company, and the Company has agreed to sell to the Lender, an
unsecured promissory note (the “Note”) in the form attached hereto as Exhibit A
having an aggregate principal amount of Five Million Dollars ($5,000,000).
AGREEMENT
    NOW THEREFORE, in consideration of the representations, warranties, and
conditions set forth below, the parties hereto, intending to be legally bound,
hereby agree as follows:
    1.  Purchase and Sale of the Note.  The sale and purchase of the Note shall
take place at such place and time as the Company and the Lender may determine,
but in no event later than April 29, 2020 (the “Closing”). At the Closing, the
Company will deliver to the Lender the Note, against receipt by the Company of
Five Million Dollars ($5,000,000) in immediately available funds. The Note will
be registered in the Lender’s name in the Company’s records.


   2.  Representations and Warranties of the Company.  The Company represents
and warrants to the Lender as of the date hereof and as of the Closing that:


(a)Due Incorporation, Qualification, etc.  The Company (i) is a corporation duly
organized, validly existing and in good standing under the laws of Delaware;
(ii) has the power and authority to own, lease and operate its properties and
carry on its business as now conducted; and (iii) is duly qualified, licensed to
do business and in good standing as a foreign corporation in each jurisdiction
where the failure to be so qualified or licensed could reasonably be expected to
have a Material Adverse Effect.


(b)Authority.  The execution, delivery and performance by the Company of this
Agreement and the Note and the consummation by the Company of the transactions
contemplated hereby and thereby have been duly authorized by all necessary
corporate actions on the part of the Company.


(c)Enforceability.  This Agreement and the Note have been duly executed and
delivered by the Company and constitute a legal, valid and binding obligation of
the Company, enforceable against the Company in accordance with its respective
terms, except in each case as may be limited by bankruptcy, insolvency or other
laws of general application relating to or affecting the enforcement of
creditors’ rights generally and general principles of equity.


(d)Non-Contravention.  The execution and delivery by the Company of this
Agreement and the Note and the performance and consummation by the Company of
the transactions contemplated hereby and thereby do not and will not (i) violate
the certificate of incorporation or bylaws of the Company or any judgment,
order, writ, decree, statute, rule or



--------------------------------------------------------------------------------



regulation applicable to the Company; (ii) violate any provision of, or result
in the breach or the acceleration of, or entitle any other Person to accelerate
(whether after the giving of notice or lapse of time or both), any mortgage,
indenture, agreement, instrument or contract to which the Company is a party or
by which it is bound except to the extent such violation, breach or acceleration
could not reasonably be expected to result in a Material Adverse Effect; or
(iii) result in the creation or imposition of any lien upon any property, asset
or revenue of the Company or the suspension, revocation, impairment, forfeiture,
or nonrenewal of any permit, license, authorization or approval applicable to
the Company, its business or operations, or any of its assets or properties
except to the extent such suspension, revocation, impairment, forfeiture or
nonrenewal could not reasonably be expected to have a Material Adverse Effect.
The Company is not in breach of any mortgage, indenture, agreement, instrument
or contract to which the Company is a party or by which it is bound except to
the extent such breach could not reasonably be expected to result in a Material
Adverse Effect.


(e)Approvals.  No consent, approval, order or authorization of, or registration,
declaration or filing with, any governmental authority or other Person is
required in connection with the execution and delivery by the Company of this
Agreement and the Note and the performance and consummation by the Company of
the transactions contemplated hereby and thereby, except for those already
obtained or those that will be obtained prior to the Closing.


(f)Tax Returns and Payments. The Company has timely filed all required tax
returns and reports, and the Company has timely paid all foreign, federal, state
and local taxes, assessments, deposits and contributions owed by the Company
except to the extent such taxes are being contested in good faith by appropriate
proceedings promptly instituted and diligently conducted, so long as such
reserve or other appropriate provision, if any, as shall be required in
conformity with GAAP shall have been made therefor.


(g)Litigation. There are no actions or proceedings pending or threatened in
writing by or against the Company except for such actions or proceedings that,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect.


(h)Full Disclosure. No written representation, warranty or other statement of
the Company in any certificate or written statement given to Lender by the
Company in connection with this Agreement or the Note, as of the date such
representation, warranty, or other statement was made, contains any untrue
statement of a material fact or omits to state a material fact necessary to make
the statements contained in the certificates or written statements not
misleading in light of the circumstances under which they were made.
   3.  Representations and Warranties of the Lender.  The Lender represents and
warrants to the Company as of the date hereof and as of the Closing that:
(a)Due Incorporation, Qualification, etc.  The Lender (i) is a limited liability
company duly organized, validly existing and in good standing under the laws of
Delaware; and (ii) has all requisite power to execute and deliver this Agreement
and to carry out and perform its obligations under the terms of this Agreement.


(b)Authority.  The execution, delivery and performance by the Lender of this
Agreement and the consummation by the Company of the transactions contemplated
hereby have been duly authorized by all necessary corporate actions on the part
of the Lender.


2



--------------------------------------------------------------------------------



(c)Enforceability.  The Lender has full legal capacity, power and authority to
execute and deliver this Agreement and to perform its obligations hereunder.
This Agreement is a valid and binding obligation of the Lender, enforceable in
accordance with its terms, except as limited by bankruptcy, insolvency or other
laws of general application relating to or affecting the enforcement of
creditors’ rights generally and general principles of equity.


(d)Securities Law Compliance.   The Lender is purchasing the Note for its own
account for investment, not as a nominee or agent, and not with a view to, or
for resale in connection with, the distribution thereof. Lender has received or
has had full access to all of the information necessary and appropriate to make
an informed investment decision. The Lender is an accredited investor as such
term is defined in Rule 501 of Regulation D under the Securities Act of 1933, as
amended. The Lender acknowledges that it can bear the economic risk of the
investment the Note.


(e)Approvals. No consent, approval, order or authorization of, or registration,
declaration or filing with, any governmental authority or other Person is
required in connection with the execution and delivery by the Lender of this
Agreement and the performance and consummation by the Lender of the transactions
contemplated hereby, except for those already obtained.


(f)Non-Contravention.  The execution and delivery by the Lender of this
Agreement and the performance and consummation by the Lender of the transactions
contemplated hereby do not and will not (i) violate the organizational documents
of the Lender or any judgment, order, writ, decree, statute, rule or regulation
applicable to the Lender; or (ii) violate any agreement to which the Lender is a
party or by which it is bound.
    4.  Conditions to Obligations of the Lender.  The Lender’s obligations
hereunder are subject to the fulfillment, on or prior to the Closing, of all of
the following conditions, any of which may be waived in whole or in part by the
Lender:
(a)Representations and Warranties.  The representations and warranties made by
the Company in Section 2 hereof shall have been true and correct when made, and
shall be true and correct as of the Closing.


(b)Governmental Approvals and Filings.  The Company shall have obtained all
governmental approvals required in connection with the sale and issuance of the
Note.


(c)Legal Requirements.  At the Closing, the sale and issuance by the Company,
and the purchase by the Lender, of the Note shall be legally permitted by all
laws and regulations to which the Lender or the Company is subject.


(d)Transaction Documents.  The Company shall have duly executed and delivered to
the Lender this Agreement and the Note.

(e)Material Adverse Effect. No event shall have occurred that could reasonably
be expected to result in a Material Adverse Effect.
    5.  Conditions to Obligations of the Company.  The Company’s obligations
hereunder are subject to the fulfillment, on or prior to the Closing, of all of
the following conditions, any of which may be waived in whole or in part by the
Company:
3



--------------------------------------------------------------------------------



(a)Representations and Warranties.  The representations and warranties made by
the Lender in Section 3 hereof shall be true and correct when made, and shall be
true and correct as of the Closing.
(b)Governmental Approvals and Filings.  The Lender shall have obtained all
governmental approvals required in connection with the sale and issuance of the
Note.


(c)Legal Requirements.  At the Closing, the sale and issuance by the Company,
and the purchase by the Lender, of the Note shall be legally permitted by all
laws and regulations to which the Lender or the Company are subject.


(d)Purchase Price.  The Lender shall have delivered to the Company, in
immediately available funds, an amount equal to the principal amount of the Note
being issued at the Closing.
    6.   Definitions.  As used in this Agreement, the following capitalized
terms have the following meanings:
“Material Adverse Effect” means a material adverse effect, individually or in
the aggregate, upon the business, properties, tangible and intangible assets,
liabilities, operations, prospects, financial condition or results of operation
of the Company or the ability of the Company to perform its obligations under
this Agreement.
“Obligations” means all loans, advances, debts, liabilities and obligations,
howsoever arising, owed by the Company to the Lender under the Note of every
kind and description (whether or not evidenced by any note or instrument and
whether or not for the payment of money), now existing or hereafter arising
under or pursuant to the terms of the Note, including all principal, interest,
fees, charges, expenses, attorneys’ fees and costs and accountants’ fees and
costs chargeable to and payable by the Company thereunder, in each case, whether
direct or indirect, absolute or contingent, due or to become due, and whether or
not arising after the commencement of a proceeding under Title 11 of the United
States Code (11 U.S.C. Section 101 et seq.), as amended from time to time
(including post-petition interest) and whether or not allowed or allowable as a
claim in any such proceeding.
“Person” means and includes an individual, a partnership, a corporation
(including a business trust), a joint stock company, a limited liability
company, an unincorporated association, a joint venture or other entity or a
governmental authority.
    7.  Miscellaneous.  
(a)Waivers and Amendments.  Any provision of this Agreement may be amended,
waived or modified only upon the written consent of the Company and the Lender.


(b)Governing Law.  This Agreement and all actions arising out of or in
connection with this Agreement shall be governed by and construed in accordance
with the laws of the State of California, without regard to the conflicts of law
provisions of the State of California.


(c)Survival.  The representations, warranties, covenants and agreements made
herein shall survive the execution and delivery of this Agreement.


(d)Successors and Assigns.  Subject to the restrictions on transfer described in
Section 7(e) below, the rights and obligations of the Company and the Lender
hereunder and under
4



--------------------------------------------------------------------------------



the Note shall be binding upon and inure to the benefit of the successors,
assigns, heirs, administrators and transferees of the parties.


(e)Assignment by the Company; Assignment by the Lender.  Neither this Agreement
nor the Note nor any of the rights, interests or obligations hereunder or
thereunder may be assigned, by operation of law or otherwise, in whole or in
part, by the Company without the prior written consent of the Lender. The Lender
will not assign, by operation of law or otherwise, this Agreement or the Note or
any of its rights, interests or obligations hereunder or thereunder without the
prior written consent of the Company.


(f)Entire Agreement.  This Agreement and the Note constitute the full and entire
understanding and agreement between the parties relating to the subject matter
hereof and thereof and supersede any previous written or verbal agreements
between the parties with regard to the subject matter hereof and thereof.


(g)Notices.  Any notice, request or other communication required or permitted
hereunder shall be in writing and shall be deemed to have been duly given if
delivered personally or by commercial delivery service, or sent via telecopy
(receipt confirmed) to the parties at the following addresses or telecopy
numbers (or at such other address or telecopy numbers for a party as shall be
specified by like notice):
If to the Company, to:
Amyris, Inc.
5885 Hollis St., Ste. 100
Emeryville, CA 94608
Attention: 
If to the Lender, to:
Foris Ventures, LLC
Attention:




(h)Severability of this Agreement.  If any provision of this Agreement shall be
judicially determined to be invalid, illegal or unenforceable, the validity,
legality and enforceability of the remaining provisions shall not in any way be
affected or impaired thereby.


(i)Counterparts.  This Agreement may be executed in any number of counterparts,
each of which shall be an original, but all of which together shall be deemed to
constitute one instrument.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


5




--------------------------------------------------------------------------------

Exhibit 10.03
IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered by their proper and duly authorized officers as of the date and
year first written above.

  


COMPANY:
  


AMYRIS, INC.
  By: 


/s/ Kathleen Valiasek
  Name: Kathleen Valiasek  Title: Chief Business Officer  
LENDER:
  FORIS VENTURES, LLC  By: /s/ Barbara Hager  Name: Barbara
Hager  Title: Manager





--------------------------------------------------------------------------------



EXHIBIT A


FORM OF NOTE


         



--------------------------------------------------------------------------------



AMYRIS, INC.
PROMISSORY NOTE 

$5,000,000 Issuance date: April 29, 2020

    
Amyris, Inc., a Delaware corporation (the “Company”), for value received, hereby
promises to pay to FORIS VENTURES, LLC, or registered assigns (the “Holder”),
the principal sum of Five Million Dollars ($5,000,000), or such lesser amount as
shall then equal the outstanding principal amount hereunder, on December 31,
2022 (the “Maturity Date”) and to pay interest thereon, from the date of this
Note, or from the most recent date to which interest has been paid on this Note,
at the rate of twelve percent (12.0%) per annum (calculated on a simple interest
basis) until the Maturity Date or the earlier repayment or other satisfaction of
this Note.
    Payment of the principal of this Note shall be made upon the surrender of
this Note to the Company at its chief executive office (or such other office
within the United States as shall be designated by the Company to the holder
hereof) (the “Designated Office”) on the Maturity Date or such earlier date in
accordance with the terms of this Note. All amounts payable in cash with respect
to this Note shall be made by wire transfer to the holder, provided that if the
holder shall not have furnished wire instructions in writing to the Company no
later than the business day immediately prior to the date on which the Company
makes such payment, such payment may be made by U.S. dollar check mailed to the
address of the holder as such address shall appear in the Company register.
  This Note was issued pursuant to the Credit Agreement, dated as of April 29,
2020 (as amended from time to time, the “Agreement”), by and between the Company
and the original holder of this Note and is subject to provisions of the
Agreement. Capitalized terms used but not otherwise defined herein shall have
the meaning given to such terms in the Agreement.
1.  Redemption.  This Note is subject to redemption, in whole or from time to
time in part (in any amount that is an integral multiple of $1,000), upon not
less than five (5) days’ prior written notice in the manner provided in Section
4(b) hereof, at the election of the Company, at a redemption price of 100% of
the amount hereof, together with accrued and unpaid interest to, but excluding,
the redemption date.
2.  Certain Covenants. Until the Obligations hereunder are paid or otherwise
satisfied in full:
(a)The Company will maintain or cause to be maintained its corporate or other
organizational existence and good standing in its jurisdiction of incorporation
and maintain its qualification in each jurisdiction where the failure to so
qualify would reasonably be expected to have a Material Adverse Effect.


(b)The Company will comply with all applicable statutes, regulation and orders
of, and all applicable restrictions imposed by, all governmental bodies,
domestic or foreign, in respect of the conduct of its business and the ownership
of its property, other than those the noncompliance with which would not have,
and which would not reasonably be expected to have, a Material Adverse Effect.


(c)The Company will cause the proceeds of the loans evidenced under this Note to
be used solely (a) as working capital and (b) to fund the Company’s general
business requirements, and not for personal, family or household purposes.


(d)The Company will execute any further instruments and take any further action
as the Holder reasonably requests to effect the purposes of this Note or the
Agreement.
         



--------------------------------------------------------------------------------





    3.  Events of Default.  
(a)“Event of Default”, wherever used herein, means any one of the following
events (whatever the reason for such Event of Default and whether it shall be
voluntary or involuntary or be effected by operation of law or pursuant to any
judgment, decree or order of any court or any order, rule or regulation of any
administrative or governmental body):


(i)default in the payment of any amount upon this Note when it becomes due and
payable;


(ii)default in the performance, or breach, of any covenant of the Company herein
(other than a default in the performance or breach of which is specifically
dealt with elsewhere in this Section 3(a)) and continuance of such default or
breach for a period of 10 days;


(iii)the commencement against the Company of an involuntary case or proceeding
under any applicable federal or state bankruptcy, insolvency, reorganization or
other similar law or of any other case or proceeding to be adjudicated bankrupt
or insolvent and such case or proceeding is not dismissed or stayed within 45
days;


(iv)the commencement by the Company of a voluntary case or proceeding under any
applicable federal or state bankruptcy, insolvency, reorganization or other
similar law or of any other case or proceeding to be adjudicated a bankrupt or
insolvent, or the consent by the Company to the entry of a decree or order for
relief in respect of the Company in an involuntary case or proceeding under any
applicable federal or state bankruptcy, insolvency, reorganization or other
similar law or to the commencement of any bankruptcy or insolvency case or
proceeding against either the Company, or the filing by either the Company of a
petition or answer or consent seeking reorganization or similar relief under any
applicable Federal or state law, or the consent by it to the filing of such
petition or to the appointment of or taking possession by a custodian, receiver,
liquidator, assignee, trustee, sequestrator or other similar official of the
Company or of any substantial part of its property, or the making by either the
Company of an assignment for the benefit of creditors, or the admission by
either the Company in writing of its inability to pay its debts generally as
they become due, or the taking of corporate action by the Company in furtherance
of any such action;


(v)the Company or any Person acting for the Company makes any representation,
warranty, or other statement now or later in this Note or the Agreement or in
any writing delivered to the Holder or to induce the Holder in connection with
this Note, the Agreement or any other document entered into in connection with
this Note or the Agreement or to enter this Note, the Agreement or any other
document entered into in connection with this Note or the Agreement, and such
representation, warranty, or other statement is incorrect in any material
respect when made; or


         



--------------------------------------------------------------------------------



(vi)at any time, any “person” or “group” (as such terms are used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934 (the “Exchange Act”)),
shall become, or obtain rights (whether by means of warrants, options or
otherwise) to become, the “beneficial owner” (as defined in Rules 13(d)-3 and
13(d)-5 under the Exchange Act), directly or indirectly, of fifty percent
(50.0%) or more of the ordinary voting power for the election of directors of
the Company (determined on a fully diluted basis).
(b)Upon the occurrence and during the continuance of an Event of Default, the
Holder may (a) declare all Obligations hereunder immediately due and payable
(but if an Event of Default described in Section 3(a)(iii) or 3(a)(iv) occurs
all Obligations hereunder are immediately due and payable without any action by
the Holder) and (b) exercise all rights and remedies available to the Holder
under this Note, the Agreement or at law or equity. The Company will give the
Holder notice, within five (5) business days of the occurrence thereof, of any
Event of Default of which it is or becomes aware. Such notice shall be given in
the manner provided in Section 4(b).
4.  Other.  
(a)No provision of this Note shall alter or impair the obligation of the
Company, which is absolute and unconditional, to pay the principal of and
interest on this Note at the times and places herein prescribed or to repay or
otherwise satisfy this Note as herein provided.


(b)The Company will give prompt written notice to the Holder of any change in
the location of the Designated Office. Any notice to the Company or to the
Holder shall be given in the manner set forth in the Agreement.


(c)The transfer of this Note is registrable on the register maintained by the
Company upon surrender of this Note for registration of transfer at the
Designated Office, duly endorsed by, or accompanied by a written instrument of
transfer in form satisfactory to the Company duly executed by, the holder hereof
or such holder’s attorney duly authorized in writing, and thereupon one or more
new notes, of authorized denominations and for the same aggregate principal
amount, will be issued to the designated transferee or transferees. Such
securities are issuable only in registered form without coupons in denominations
of $1,000 and any integral multiple thereof. No service charge shall be made for
any such registration of transfer, but the Company may require payment of a sum
sufficient to recover any tax or other governmental charge payable in connection
therewith. Prior to due presentation of this Note for registration of transfer,
the Company and any agent of the Company may treat the Person in whose name this
Note is registered as the owner thereof for all purposes, whether or not this
Note be overdue, and neither the Company nor any such agent shall be affected by
notice to the contrary.


(d)This Note shall be governed by and construed in accordance with the internal
laws of the State of California, without regard to the conflicts of law
provisions of the State of California.
[The remainder of this page is intentionally left blank]


         




--------------------------------------------------------------------------------



   
IN WITNESS WHEREOF, the Company has caused this Note to be duly executed.
Dated: April 29, 2020

 Amyris, Inc. By: /s/ Kathleen Valiasek Name: Kathleen Valiasek Title: Chief
Business Officer





         

